Citation Nr: 1810989	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for pes planus.

3. Entitlement to service connection for degenerative joint disease, left knee, to include as due to pes planus.

4. Entitlement to service connection for degenerative joint disease, right knee, to include as due to pes planus.

5. Entitlement to service connection for tendonitis, right wrist.

6. Entitlement to service connection for tendonitis, left wrist.

7. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, panic attacks, and fatigue due to depression.

8. Entitlement to service connection for chronic fatigue, to include fatigue as due to service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Amberleigh Osborne, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1990 to June 1991, July 1996 to March 1997, and July 2002 to April 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a March 2012 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not perfect his appeal or submit new and material evidence within one year of the March 2012 rating decision.  Therefore, the decision became final.  The Board finds that the evidence received since the March 2012 rating decision is both new and material to the claim.  See VA Mental Health Notes; see also 38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for PTSD is reopened and will be considered on the merits.

The Board notes that the RO initially indicated that the scope of the Veteran's claims were entitlement to service connection for PTSD and chronic fatigue.  However, in light of other psychiatric diagnoses of record and the Veteran's contentions, the Board has recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder to include PTSD, panic attacks, and fatigue due to depression and entitlement to service connection for chronic fatigue, to include fatigue due to service-connected IBS.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009). 

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The issues of entitlement to service connection for degenerative joint disease, left and right knee, to include as due to pes planus; tendonitis, left and right wrist; acquired psychiatric disorder, to include PTSD and panic attacks; and chronic fatigue, to include as fatigue due to service-connected IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2012 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a Notice of Disagreement nor perfect his appeal.  Additionally, new and material evidence was not submitted within one year of the March 2012 rating decision.  

2. The evidence received since the March 2012 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for PTSD.

3. The Veteran's preexisting pes planus increased in severity during active service.


CONCLUSIONS OF LAW

1. The March 2012 rating decision denying service connection for PTSD is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2. New and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.  38 C.F.R. §§ 3.156 (2017).	

3. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As pes planus is a disability that was noted on entry, the question is whether that disability was aggravated, i.e., increased in severity beyond its natural progression during service.  See October 1989 Enlistment Examination.

At the time of his enlistment, the Veteran's pes planus was noted to be asymptomatic and moderate.  In October 2017, the Veteran testified that during service, walking on rocks in Saudi Arabia "bother[ed]" his flat feet and he was instructed to wear athletic shoes instead of military boots.  He acquired plantar warts that had to be dug out of his feet.  Additionally, manually loading 18-wheelers and landing on his feet from high truck beds was rough on his feet.  See also October 2010 VA 21-4138 Statement in Support of Claim; May 1991 Supplemental Medical Data.  In July 2010, the Veteran's private physician indicated that the Veteran's bilateral pes planus deformity was quite significant.  Moreover, in October 2010, the Veteran's private podiatrist concluded that the Veteran's pes planus deformity had evidently worsened since his military service, resulting in plantar fasciitis and foot instability.  In the absence of clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability, the Board concludes that the Veteran is entitled to the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, service connection for pes planus is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

Service connection for pes planus is granted.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Degenerative Joint Disease, Left and Right Knee; Tendonitis, Left and Right Wrist

The Veteran contends that manually loading 18-wheelers and jumping from truck beds injured his wrists and knees.  Additionally, the Veteran asserts that his knee condition is related to his pes planus as well as toxic diesel and toxic fumes from burn pits located near his living quarters.  See October 2017 Transcript of Hearing at 11-15; October 2010 and November 2017 VA Form 21-4138 Statement in Support of Claim. The Board notes that the April 2010 VA examination did not opine as to the nature and etiology of the Veteran's bilateral knee degenerative joint disease and bilateral wrist tendonitis.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, in light of the Veteran's contentions, the Board finds that a remand is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2) (West 2014); 38 C.F.R. § 3.159(c) (4) (2017).

Acquired Psychiatric Disorder

At an April 2010 VA examination, the Veteran was diagnosed with fatigue due to depression.  In March 2012 and April 2014, VA examiners diagnosed the Veteran with panic disorder without agoraphobia, unspecified anxiety disorder and dysthymic disorder.  The March 2012 and April 2014 VA examiners also concluded that the Veteran did not have a diagnosis of PTSD.  However, in November 2017, the Veteran's private physician noted that the Veteran was given a tentative diagnosis of PTSD.  The Board notes that the VA examiners did not opine as to the nature and etiology of the Veteran's current psychiatric disorders.  Based on the foregoing, the Board finds the VA examination reports inadequate and, thus, remand is warranted.  See Barr supra.  

Chronic Fatigue

The Veteran contends that his fatigue is related to his service-connected IBS.  He testified that, during Desert Storm, he worked all of the time and did not eat well and, thus, he often became tired, and jumped during and woke up from his sleep.  See October 2017 Transcript of Hearing at 17-19.  A November 2017 buddy statement indicates that the Veteran's chronic fatigue was due to taking anti-nerve agent pills, anthrax and botulism toxins vaccinations, and exposure to diesel fumes, pesticides, and indigenous diseases.  In light of the lay assertions, the Board finds that a remand is warranted.  See McLendon supra.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral knee degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should discuss the Veteran's October 2017 lay testimony as well as the November 2017 buddy lay statement that climbing in and manually loading 18-wheelers and jumping from truck beds injured his knees.  Additionally, the examiner should comment on in-service exposure to toxic diesel as well as toxic fumes from burn pits located near the Veteran's living quarters.  See October 2010 VA Form 21-4138 Statement in Support of Claim.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee degenerative joint disease is causally or etiologically related to his military service.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee degenerative joint disease was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected pes planus.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's bilateral knee degenerative joint disease and describe how such a disability generally presents or develops in most cases, in determining the likelihood that bilateral knee degenerative joint disease is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral wrist tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should discuss the Veteran's October 2017 lay testimony as well as the November 2017 buddy lay statement that manually loading 18-wheelers injured his wrists.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral wrist tendonitis is causally or etiologically related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's bilateral wrist tendonitis and describe how such a disability generally presents or develops in most cases, in determining the likelihood that bilateral wrist tendonitis is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.  Specifically, the examiner must address the Veteran's diagnoses of panic disorder without agoraphobia, unspecified anxiety disorder, dysthymic disorder, and fatigue due to depression.  

For each diagnosed psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed psychiatric disorder is causally or etiologically related to the Veteran's military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of each currently diagnosed psychiatric disorder and describe how such a disability generally presents or develops in most cases, in determining the likelihood that the currently diagnosed psychiatric disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. The Veteran should be afforded a VA examination to determine the nature and etiology of his fatigue.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should discuss the Veteran's October 2017 lay testimony as well as the November 2017 buddy lay statement that his fatigue is due to working all of the time, not eating well, taking anti-nerve agent pills, anthrax and botulism toxins vaccinations, and exposure to diesel fumes, pesticides, and indigenous diseases during Desert Storm.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fatigue is causally or etiologically related to his military service.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fatigue was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected IBS.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's fatigue and describe how such a disability generally presents or develops in most cases, in determining the likelihood that fatigue is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


